Citation Nr: 1637403	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to May 20, 2010 and in excess of 30 percent thereafter headaches.

2. Entitlement to service connection for an inguinal hernia.

3. Entitlement to service connection for a low back disability.

4. Entitlement to a disability rating in excess of 10 percent prior to May 14, 2015 and in excess of 30 percent thereafter for atrial arrhythmias.

5. Entitlement to a compensable disability rating for supraventricular arrhythmias.

6. Entitlement to a disability rating in excess of 10 percent for hypertension (with subjectively reported blurred vision). 




REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty in at least September 2005 to April 2006 and November 2006 to December 2007 and March 2008 to April 2008 with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2013 VA Form 9, Appeal to the Board, the Veteran requested a Board videoconference hearing. In a February 2015 statement, the Veteran, through his attorney, withdrew his hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for hypertension (with subjectively reported blurred vision) was denied by the RO in December 2009 and August 2010 rating decisions. The Veteran then appealed that decision in an October 2013 VA Form 9. However, in a February 2015 statement, the Veteran, through his attorney, specifically withdrew this appeal. Then, in July 2015, the Veteran again filed for an increased disability rating for his service-connected hypertension.

The issues of entitlement to service connection for a low back injury, entitlement to a disability rating in excess of 10 percent prior to May 14, 2015 and in excess of 30 percent after May 14, 2015 for atrial arrhythmias, entitlement to a compensable disability rating for supraventricular arrhythmias, and entitlement to a disability rating in excess of 10 percent for hypertension (with subjectively reported blurred vision) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 20, 2010, the Veteran's headaches were manifested by characteristic prostrating attacks occurring less often than once a month.

2. Starting on May 20, 2010, the Veteran's headaches are manifested by characteristic prostrating attacks occurring weekly and are productive of severe economic inadaptability.

3. In February 2015 the Veteran specifically withdrew the issue of entitlement to service connection for an inguinal hernia.


CONCLUSIONS OF LAW

1. Prior to May 20, 2010, the criteria for a rating in excess of 10 percent for headaches have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 .

2. Starting on May 20, 2010, the criteria for a disability rating of 50 percent for headaches have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100.

3. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for an inguinal hernia have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Disability Rating

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

The Veteran's migraine headaches are currently evaluated as 10 percent disabling prior to May 20, 2010 and as 30 percent disabling from May 20, 2010 under Diagnostic Code 8100. A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran's VA treatment records show that he has been prescribed medication to treat his headaches. 

During his September 2009 VA medical examination, the Veteran reported that he had headaches every four to five months, two to three times per year. His headaches would last all day and were incapacitating for six hours. There is no evidence in the record to suggest that the Veteran's headaches were occurring more frequently during this period of time to include or approximate once a month. Therefore, the 10 percent disability rating assigned to the Veteran's headaches during this time period is appropriate. 

During his May 2010 VA medical examination, the Veteran reported that he experienced headaches weekly that were prostrating and he took continuous medication for them. The Veteran stated that he has to lie down and is "out of commission" when these headaches happen. Resolving any doubt in the Veteran's favor, the 50 percent disability rating is most appropriate for the Veteran's headaches. This is the maximum schedular disability rating for this disability.  

Extraschedular

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's headaches and his symptomatology. The overall disability picture with respect to the Veteran's headaches does not show any significant impairment beyond that contemplated by the ratings assigned.  There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation due to this disability. There is no evidence of any more severe functional or occupational impairment during the period on appeal. As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a correspondence dated February 2015, withdrew the issue of entitlement to service connection for an inguinal hernia; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

Prior to May 20, 2010, entitlement to a disability rating in excess of 10 percent for headaches is denied. 

Starting on May 20, 2010, entitlement to a disability rating of 50 percent for headaches is granted.

The appeal for the issue of entitlement to service connection for an inguinal hernia is dismissed.


REMAND

With respect to the issue of entitlement to service connection for a low back injury, the Veteran's service treatment records and service personnel records from his National Guard service are incomplete. Additional development is required in order to properly adjudicate this claim. There is no DD-214 for the Veteran's period of active duty including March 2008, and there is no physical examination report for this time period, even though the Veteran was placed on a physical profile as a result of some examination. 

With respect to the issues of entitlement to a disability rating in excess of 10 percent prior to May 14, 2015 and in excess of 30 percent after May 14, 2015 for atrial arrhythmias, entitlement to a compensable disability rating for supraventricular arrhythmias, and entitlement to a disability rating in excess of 10 percent for hypertension (with subjectively reported blurred vision), the Veteran submitted a timely Notice of Disagreement (NOD) in April 2016 to the November 2015 rating decision. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claims must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all of the Veteran's National Guard service treatment and personnel records from any and all appropriate sources, including the Veteran's Missouri and Iowa National Guard records. Determine each time period that the Veteran served on active duty (AD), active duty for training (ACDUTRA) or inactive duty training (INACDUTRA). In this endeavor attempt to obtain his Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like. The appropriate agencies must be contacted to obtain these additional records. All attempts to obtain this information, and all responses received, must be documented in the claims file. Also ask the Veteran to provide any service treatment records or service personnel records that may be in his possession relating to his National Guard service.

2. Conduct any other appropriate development deemed necessary. Then readjudicate the claim of entitlement to service connection for a low back injury, considering all evidence of record. If the benefits sought remain denied, the Veteran and his attorney must be provided another SSOC. An appropriate period of time must be allowed for a response.

3. Issue the appellant an SOC on the issues of entitlement to a disability rating in excess of 10 percent prior to May 14, 2015 and in excess of 30 percent after May 14, 2015 for atrial arrhythmias, entitlement to a compensable disability rating for supraventricular arrhythmias, and entitlement to a disability rating in excess of 10 percent for hypertension (with subjectively reported blurred vision). The appellant should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


